                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DMSION
                                     No. 4:19-CV-5-D


LARRY SQUIRES,                            )
                                          )
                       Plaintiff,         )
                                          )
                v.                        )                   ORDER
                                          )
MERIT SYSTEMS PROTECTION                  )
BOARD, et al.,                            )
                                          )
                       Defendants.        )


       On January 3, 2019, Larry Squires ("Squires" or ''plaintiff"), proceeding pro se, filed a notice

of appeal from a final decision of the Merit Systems Protection Board (the "MSPB") [D.E. 1-1],

which dismissed his mixed-case appeal for lack ofjurisdiction. On January 7, 2019, Squires filed

a petition for review ofthe MSPB's decision [D.E. 4] and a copy ofthe MSPB's decision [D.E. 4-1 ].

On January 22, 2019, Squires refiled his notice of appeal from the MSPB' s decision [D.E. 7]. On

April 1, 2019, the MSPB and the United States Department of Navy (the ''Navy''; collectively,

"defendants") moved to affirm the MSPB's decision [D.E. 11], moved to dismiss Squires's

discrimination and retaliation claims for lack of subject-matter jurisdiction and failure to state a

claim [D.E. 12], filed a memorandum in support of both motions [D.E. 14], and filed the

administrative record [D.E. 15-1]. On the same date, the court notified Squires about the motions,

the consequences of failure to respond, and the response deadlines [D.E. 16]. See Roseboro v.

Garrison, 528 F.2d 309, 310 (4th Cir. 1975) (per curiam). On April 24, 2019, defendants filed a

supplemental memorandum in support [D.E. 17]. On April 26, 2019, Squires responded in

opposition [D.E. 19]. On May 9, 2019, defendants replied [D.E. 20]. As explained below, the court
affirms the MSPB's decision, denies defendants' motion to dismiss for lacJc of subject-matter

jurisdiction, grants defendants' motion to dismiss for failure to state a claim, and dismisses Squires' s

discrimination claims without prejudice.

                                                   I.

        On December 10, 2017, Squires accepted the position of Director, Comm.unity Plans and

Liaison Office, a GS-0020-13 step 6 position (Supervisory Comm.unity Planner), with the

Department of Navy, United States Marine Corps. See [D.E. 15-1] 7, 103. On June 22, 2018,

Squires e-mailed his commanding officer, Lieutenant Colonel Todd W. Ferry ("Ferry''), and the

Director of Manpower Andrew Kowalski ("Kowalski") and stated that he suffered from various

medical conditions and that these conditions had become more acute in recent months. See id. at

23-24, 39. For example, Squires told Ferry and Kowalski that he could not use his computer

effectively, attend meetings or gatherings, or establish and maintain' effective relationships. See id.

Squires admitted that his conditions prevented him from fulfilling his duties, and he requested a

reasonable accommodation for his current position or assistance in obtaining a new position at the

same grade or pay level. See id. at 24, 39;

        On June 25, 2018, Kowalski put Squires in contact with Equal Employment Opportunity

("EEO") personnel to discuss Squires's request for a reasonable accommodation or reassignment.

See id. at 24. Mike Arkin ("Arkin"), an EEO Manager, met with Squires and informed Squires that

finding an accommodation or reassignment would be difficult due to Squires' s responsibilities. See

id. On June 28, 2018, Squires requested and received the Family Medical Leave Act ("FMLA")

forms required to request medical leave. See id. On the same day, Squires sent Arkin written

questions concerning disability retirement and the reasonable accommodation process. See id.

        On June 29, 2018, Squires claims that Rhonda Murray ("Murray''), aNavy Community Plans

                                                   2
and Liaison Officer for the Mid-Atlantic region and later Squires's immediate supervisor, ''reached

out to [Squires] under the pretext of discussing [Deparbnent of Transportation] funding sources

available to the [Deparbnent of Defense]." Id.; see [D.E. 14-1]. Squires claims that Murray did so

because he had significant experience with transportation programs and projects. See [D.E. 15-1]

24. Squires also claims that Murray had been considered for the same position that Squires accepted.

See id. On July 20, 2018, Kowalski told Squires that defendants wished to replace Squires with

Murray as soon as possible. See id. at 26-27. Squires told Kowalski that he planned to take FMLA

leave while awaiting more information from his doctors concerning his medical conditions. See id.

at27.

        On July 26, 2018, Squires told Lieutenant Colonel Spangenberger ("Spangenberger'') that

he believed that any efforts to replace him with Murray constituted discrimination based on his

perceived disability. See id. On or about the same day, Squires met with Kowalski and an EEO

official to discuss FMLA leave options. See id. at 28. Squires alleges that he told Kowalski about

a time when Squires's commanding officer laughed at Squires's medical conditions and stated that,

having learned more about Squires's medical history, his commanding officer understood Squires

better. See id. Squires told Kowalski that he wanted a transfer to a temporary position under the

FMLA while he sought treatment for his medical conditions. See id.

        On August S, 2018, Squires received a step increase. See id; at 29. On August 7, 2018,
                                           .                                      .
Squires's doctor faxed the medical certification for his FMLA to defendants. See id. On the same

day, Kowalski and Spangenberger met with Squires. See id. At the meeting, they informed Squires

that they had created a new position for Squires. See id. The position had the same grade, same pay,

and many ofthe same duties, but it left out supervisory duties that Squires had said that he could not

fulfill. See id. Furthermore, they told Squires that, if he came back from medical leave, he would

                                                  3
return to the newly-created position and Murray would take Squires's former position. See id.

Squires objected to this arrangement because he believed that reassignment to a permanent position

would constitute disability discrimination in violation of the FmA. See id. Instead, Squires

requested a temporary reassignment that left him the option of returning to his current position.

See id. Kowalski told Squires that a temporary reassignment was not possible because it would

prevent defendants from filling Squires's old position while he was away on medical leave. See id.

Squires also claimed that he had not officially requested a reassignment ·or reasonable

accommodation. See id. at 29-30.

       On August 30, 2018, defendants reassigned Squires to the newly-created.Community Planner

position at the same grade and pay1 effective September 4, 2018. See id. at 83, 103. On September

4, 2018, Squires e-mailed Kowalski to decline the reassignment because he believed that the

reassignment was ''unreasonable as well as discriminatory-and, probably violates a few prohibited

personnel practices and merit system principles." Id. at 102. On September 24, 2018, Squires e-

mailed Kowalski and claimed that Navy personnel had "exercised an obscene amount ofdiscretion"

in reassigning Squires to a new position to fill his former position with Murray and that he wished

to file a complaint alleging retaliation and discrimination. Id. at 106--07. Squires also asked to be

placed on paid medical leave while his discrimination complaints were resolved. See id. at 107. On

Sep~ber 25, 2018,    Squires met with Navy officials. See id. at 113-14. At the conclusion of the

meeting, Navy officials refused to reconsider the decision to reassign Squires.. See id. at 113.

       On October 10, 2018, Squires submitted a notice ofhis resignation and applied for immediate

retirement. See id. at 7. On the same date, Squires filed an "appeal of constructive removal and


       1
         Squires remained a GS-0020-13, step 6, with an adjusted salary of $101~794.00. See [D.E.
15-1] 103.

                                                 4
violation ofprohibited personnel practices, discrimination, retaliation, and harassment with motion

to stay'' with the MSPB. Id. at 4. Liberally construed, Squires alleged that Navy personnel had

deceived him concerning his leave options and discriminated against him based on his medical

disabilities, failed to accommodate his medical needs, retaliated against him, and created a hostile

work environment. See id.

       On October 15, 2018, the MSPB instructed Squires to produce evidence that showed it had

jurisdiction over his claims. See id. at 167--68. On October 18, 2018, Squires responded, adding

a claim under the Whistleblower Protection Act of 1989 ("WPA") and clarifying that his complaint

was for constructive removal resulting in his involuntary retirement. See id. at 190--91. On October

24, 2018, the MSPB ordered Squires to produce evidence that he exhausted administrative remedies

before the Office of Special Counsel ("OSC"). See id. at 201-03.

       On November 15, 2018, an administrative law judge ("ALJ'') issued an initial decision

dismissing Squires's appeal for lack of jurisdiction. See [D.E. 4-1] 1-2. After recounting the

undisputed facts, the ALJ found that Squires had ''not demonstrated or even alleged that the agency's

reassignment action resulted in a reduction in his grade or pay." Id. at 3. Moreover, the ALJ found

that Squires had not alleged or produced any evidence that he exhausted his administrative remedies

concerning his WPA claim. See id. After denying Squires's motion to stay, the ALJ denied

Squires's motion to certify interlocutory review to the MSPB. See id. at 3-4. On December 20,

2018, the decision became the MSPB's final decision. See id. at 5. On January 3, 2019, Squires

appealed [D.E. 1-1].

                                                 II.

       Defendants argue that the court should affirm the MSPB' s dismissal of Squires' s claims for
                                                                                '   •,

lack of jurisdiction. The Civil Service Reform Act of 1978 ("CSRA"), 5 U~S.C. § 1101         et~


                                                 5
permits a federal employee subjected to an adverse personnel action to appeal the relevant agency's

decision to the MSPB in some circumstances. See 5 U.S.C. §§ 1221(a), 7512, 7701; Kloeckner v.

Solis, 568 U.S. 41, 43-44 (2012). The CSRA provides a statutory framework for administrative and

judicial review of employment decisions involving certain federal employees. See Chin-Young v.

United States, No. 17-2013, 2019 WL 2114737, at *4 (4th Cir. May 14, 2019) (unpublished).

Although generally judicial review ofMSPB decisions is only possible in the United States Court

ofAppeals for the Federal Circuit, a federal employee who "claims that an agency action appealable

to the MSPB violates an anti.discrimination statute listed in [5 U.S.C.] § 7702(a)(l) should seek

judicial review in district court." Kloeckrier, 568 U.S. at 45-46, 56; see Chin-Young, 2019 WL

2114737, at *4; Wineyv. Mattis, 712 F. App'x284, 284 (4th.Cir. 2018) (percuriam) (unpublished);

Bonds v. Leavitt, 629 F.3d 369, 378 (4th Cir. 2011); Peterik v. United States, No. 7:16-CV-41-FL,

2017WL1102617,at*3(E.D.N.C.Mar.24,2017)(unpublished);Alfordv.Leo~No~ 7:14-CV-


1_96-F, 2016 WL 816777, at *1 (E.D.N.C. Feb. 25, 2016) (unpublished). In that case, the federal

employee has alleged a mixed-case. See 29 C.F.R. § 1614.302; Kloeckner, 568 U.S. at 44.

       To the extent that Squires alleges a disability discrimination claim under the Rehabilitation

Act of 1973, 29 U.S.C. § 791, Squires may seek judicial review of the MSPB's decision to dismiss

his mixed-case appeal in this court. See 5 U.S.C. § 7702(a)(l)(B)(i}, (iii); Kloeckner, 568 U.S. at

43-46; Furey v. Mnucbin, 334 F. Supp. 3d 148, 156-57 (D.D.C. 2018). The court has jurisdiction

over Squires's mixed-case appeal even though the MSPB determined it lacked jurisdiction over his

claims and did not reach the merits. SeePenyv. Merit Sys. Prot. Bd., 137 S. Ct. 1975, 1979 (2017);

Kloeckner, 568 U.S. at 50; Chin-Young, 2019 WL 2114737, at *5; Alford, 2016 WL 816777, at *1.

       In exercising judicial review over a MSPB decision concerning a nondiscrimination claim,

courts look to the administrative record. See Young v. Wefil, 149 F.3d 1172, at *5 (4th Cir. 1998)

                                                6
 (percuriam)(unpublished tabledecision);Romerov. Dq>'toftheArmy, 708F.2d 1561, 1563 (10th

 Cir.1983);Doev. Hampto~ 566F.2d265,272(D.C. Cir.1983); Twman v. Berry.No. 2:08cv519,

 2009 WL 10676561, at *4 (E.D. Va. Dec. 14, 2009)(unpublished), aff' g, 447 F. App'x 482 (4th Cir.

 2011) (per curiam) (unpublished). Squires bears the burden to show that, based on the record, the

 MSPB erred. See Twman, 447 F. App'x at 484; Harris v. Dep't of Veterans Affairs, 142 F.3d

 1463, 1467 (Fed. Cir. 1998).        The court reviews the MSPB's decision concerning any

 nondiscrimination claim deferentially and can set such a decision aside only ifthe MSPB' s findings

 or conclusions are "(1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

 with law; (2) obtained without procedures required by law, rule, or regulation having been followed;

 or (3) unsupported by substantial evidence." 5 u.s.c. § 7703(c); see Hooven-Lewis v. Caldera, 249

 F.3d 259, 266 (4th Cir. 2001); Alford, 2016 WL 816777, at *1.

        In exercising judicial review over a mixed case, the court reviews de novo the MSPB's

 decision concerning any discrimination claim. See, e.g., 5 U.S.C. § 7703(c); Hooven-Lewis, 249

 F.3dat266; Alford, 2016 WL 816777, at *1; Lucas v. Brownlee, No. 5:04-CV-127-BO(l), 2005 WL

 8159195, at •3 (E.D.N.C. Apr. 22, 2005) (unpublished). Courts reviewing discrimination claims de

· novo may consider the administrative record developed before the MSPB as evidence. See Rana v.

 United States, 812F.2d 887, 890 (4thCir.1987); Butlerv. Bair, No. 1:10-cv-817 (AJTffRJ), 2010

 WL 4623951, at •3 (E.D. Va. Nov. 4, 2010) (unpublished); Monk v. Potter, 723 F. Supp. 2d 860,

 872 (E.D. Va. 2010), aff'd sub nomen Monk v. Donahoe, 407 F. App'x 675 (4th Cir. 2011) (per

 curiam) (unpublished). However, a court deciding a motion to dismiss for failure to state a claim

 may not consider evidence outside the pleadings without transforming the motion into one for

 summary judgment. Fed. R. Civ. P. 12(d). Thus, in deciding defendants' motion to dismiss

 Squires's discrimination claims under Rule 12(b){6), the court considers only the plausibility of

                                                  7
Squires's factual allegations in the pleadings, not the administrative record.

                                                  A.
       As for the MSPB's decision to dismiss Squires's appeal of his reassignment for lack of

jurisdiction, the MSPB reasoned that it lacked jurisdiction because Squires' s reassignment did not

reduce his grade or pay. See [D.E. 4-1] 1-3. Generally, the MSPB has jurisdiction over appeals

concerning an agency's reassignment decision only "if the agency's action resulted in a reduction

in grade or pay." Tsungu v. Merit Sys. Prot. Bd., 513 F. App'x 942, 945 (Fed. Cir. 2013) (per

curiam) (unpublished) (quotation omitted); see Phillips v. Merit Sys. Prot. Bd., No. 2008-3251, 2009

WL 82720, at *1 (Fed. Cir. Jan. 14, 2009) (per curiam) (unpublished); Walkerv. Dep't ofthe Navy,

106 F.3d 1582, 1584 (Fed. Cir. 1997); cf. 5 U.S.C. § 7512(3), (4); 5 C.F.R. § 1201.3(a)(l). This

jurisdictional rule applies even if a reassignment reduces job responsibilities. See Tsungu. 513 F.

App'x at 945-46; Wilson v. Merit Sys. Prot. Bd., 807 F.2d          1577~   1580-81 (Fed. Cir. 1986).

Moreover, Squires had the burden to show that the MSPB had jurisdiction over his appeal. See

Perez v. Merit Sys. Prot. Bd., 85 F.3d 591, 593 (Fed. Cir. 1996); 5 C.F.R. § 1201.56(b)(2)(i)(A).

       Squires's reassignment did not reduce his grade or pay. See [D.E. 15-1] 103. That the

reassignment reduced Squires' s supervisory responsibilities is irrelevant to whether the MSPB had

jurisdiction over his appeal. See Tsungu. 513 F. App'x at 945-46; Wilson, 807 F.3d at 1580-81.

Thus, substantial evidence supported the MSPB' s factual finding that it lacked jurisdiction over

Squires' s appeal. Accordingly, the court affirms the MSPB' s decision that it lacked jurisdiction over

Squires's appeal of his reassignment.

                                                  B.
       As for Squires's claim underthe WPA, the MSPB had jurisdiction only ifSquires exhausted

his administrative remedies before the OSC and made nonfrivolous allegations that (1) he engaged

                                                  8
in whistleblowing activity by making a protected disclosure under section 2302(b)(8), and (2) the

disclosure was a contributing factor in the agency's decision to take or fail to take a personnel action

under section 2302(a). See Yeh v. Merit Sys. Prot. Bd., 527 F. App'x 896, 899-900 (Fed. Cir. 2013)

(per curiam) (unpublished); Yunus v. De_p't of Veterans Affairs, 242 F.3d 1367, 1371 (Fed. Cir.

2001); cf. 5 U.S.C. § 2302(a), (b)(8). Although Squires alleged a WPA claim, the MSPB did not

adjudicate that claim because Squires provided no evidence that he exhausted administrative

remedies with the OSC. See [D.E. 4-1] 3 n.2. Squires had the burden to.establish that the MSPB

hadjurisdictionoverhis WPAclaim. See Kahn v. Dep'tofJustice, 528F.3d1336, 1341 (Fed. Cir.

2008); Perez, 85 F.3d at 593. Thus, to the extent that Squires seeks judicial review of the MSPB's

decision that it lacked jurisdiction over his WPA claim, the court affirms the decision.

                                                  c.
       As for Squires' s constructive removal or involuntary retirement claim, the MSPB found that

Squires had not retired from the Navy. See [D.E. 4-1] 3. The court reviews the MSPB's factual

findings for "support by substantial evidence in the record." Lentz v. Merit Sys. Prot. Bd., 876 F.3d

1380, 1384 (Fed. Cir. 2017). Substantial evidence is such evidence "as a reasonable mind might

accept as adequateto support a conclusion." Id. (quotation omitted); see Consol. Edison Co. ofN.Y.

v. Nat'l Labor Relations Bd., 305 U.S. 197, 229 (1938).

       To establish jurisdiction over an involuntary retirement claim before the MSPB, an appellant

must make nonfrivolous allegations that his retirement or resignation was involuntary (i.e., that ''the

agency effectively imposed the terms of the employee's resignation, the employee had no realistic

alternative but to resign or retire, and the employee's resignation or retirement was the result of

improper acts by the agency''). Trinkl v. Merit Sys. Prot. Bd., 727 F. App'x 1007, 1009 (Fed. Cir.

2018) (unpublished); see Sweeney v. Merit Sys. Prot. Bd., No. 18-1458, 2019 WL 2484682, at *6

                                                   9 .)
(4th Cir. June 19, 2019) (per curiam) (unpublished); Shoafv. Dep't of Agric., 260F.3d1336, 1341

(Fed. Cir. 2001). A nonfrivolous allegation is one that, if established at a jurisdictional hearing by

a preponderance ofthe evidence, would be sufficient for the MSPB to have jurisdiction. See Garcia

v. De_p't of Homeland Sec., 437 F.3d 1322, 1325, 1330 (Fed. Cir. 2006) (en bane). "To objectively

determine whether a reasonable person in the employee's position would have felt compelled to

resign, the tribunal must consider the totality of the circumstances." Trinkl, 727 F. App'x at 1009.

Notably, an employee who "decides to resign or retire because he does not want to accept actions

that the agency is authorized to adopt'' does not allege an involuntary retirement or resignation claim.

Terban v. De_p't of Energy, 216 F.3d 1021, 1025 (Fed. Cir: 2000) (alteration and quotation omitted);
                                                                                   .     .
see Staats v. U.S. Postal Serv., 99 F.3d 1120, 1124 (Fed. Cir. 1996). Resignation or retirement

decisions are presumed voluntary. See Trinkl, 727 F. App'x at 1009; Terb~ 216 F.3d at 1024; Cruz

v. De_p't of the Navy, 934 F.2d 1240, 1244 (Fed. Cir. 1991).

        The MSPB had substantial evidence to conclude that Squires failed to overcome the

presumption that his retirement was voluntary. Squires voluntarily decided to retire because he did

not want to accept a permanent reassignment that reduced his responsibilities but not his pay or

grade. See      Terb~   216 F.3d at 1025; Staats, 99 F.3d at 1124; Cruz, 934 F.2d at 1244. The

administrative record does not support Squires's claims that the Navy deceived him concerning his

leave options. Moreover, Squires initially requested a reassignment as ~reasonable accommodation,
                                                                             ,,
and the Navy attempted to comply with tha~ request by creating a new position_ for Squires. Thus,

Squires failed to make nonfrivolous allegations that tµ.e MSPB had jurisdiction over his involuntary

retirement claim. See Trinkl, 727 F. App'x at lOOQ. Accordingly, the court affirms the MSPB's

decision to dismiss Squires's involuntary retirement or constructive resignation claim for lack of

jurisdiction.

                                                  10
                                                     D.
           As for the MSPB's decision to deny Squires's motion to stay the reassignment under the

WPA, an employee may request a stay of a proposed or threatened personnel action under the WPA

only after seeking corrective action from the OSC and exhausting those proceedings. Lozada v.

Equal Emp't Opportunicy Comm'n, 45 M.S.P.B. 310, 312-13 (1990). Squires did not meet his

burden before the MSPB to demonstrate that he had exhausted his remedies before the OSC. Thus,

the MSPB lacked jurisdiction, and the court affirms the MSPB's decision to deny Squires's motion

to stay.

                                                     E.
           As for the MSPB' s decision to decline to certify its initial order for interlocutory appeal, an

interlocutory appeal is "an appeal to the [MSPB] of a ruling made by a judge during a proceeding."

5 C.F.R. § 1201.91. An ALJ may certify an interlocutory appeal only if (1) the ruling "involves an

important question of law or policy about which there is substantial ground for difference of

opinion," and (2) an "immediate ruling will materially advance the completion of the proceeding,

or the denial of an immediate ruling will cause undue harm to a party or the public." Id. § 1201.92.

An ALJ has substantial discretion in ruling on a motion to certify an interlocutory appeal. See

Schoenrogge v. Dep't of Justice, 148 F. App'x 941, 945 (Fed. Cir. 2005) (unpublished); Keefer v.

Dep'tofAgric.,92M.S.P.B.476,480(2002);Robinsonv.Dep'toftheArmy,50M.S.P.B.412,418

(1991).

           The administrative law judge did not abuse her discretion in declining to certify the initial

decision for interlocutory appeal to the MSPB. The initial decision involved straightforward factual

and legal questions concerning the basis of the MSPB's jurisdiction over Squires's claims, and

Squires did not show why a denial of an immediate ruling would cause him undue harm. Thus, the

                                                     11
court affirms the MSPB's decision denying Squires's motion for certification for interlocutory

appeal.

                                                     m.
          As for Squires' s disability discrimination claims, defendants move to dismiss the claims for

lack of subject-matter jurisdiction and for failure to state a claim.

                                                     A.
          A motion to dismiss under Rule 12(b)(l) of the Federal Rules of Civil Procedure tests

subject-matter jurisdiction, which is the court's "statutory or constitutional power to adjudicate the

case." Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 89 (1998) (emphasis omitted); see

Holloway v. Pagan River Dockside Seafood. Inc., 669 F.3d 448, 453 (4th Cir. 2012); Constantine

v. Rectors & Visitors of George Mason Univ., 411F.3d474,479-80 (4th Cir. 2005). A federal court

''must determine that it has subject-matter jurisdiction over the case before it can pass on the merits

of that case." Constantine, 411 F.3d at 479-80. As the party invoking federal jurisdiction, Squires

bears the burden of establishing that this court has subject-matter jurisdiction. See, e.g., Steel Co.,

523 U.S. at 104; Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999); Richmond.

Fredericksburg & Potomac R.R. v. United States, 945 F.2d 765, 768 (4th Cir. 1991 ). In considering

a motion to dismiss for lack of subject-matter jurisdiction, the court may consider evidence outside

the pleadings without converting the motion into one for summary judgment.       See,~ Evans,      166
                                                 '                               '·.

F.3d at 647. A court should grant a motion to dismiss pursuant to Rule 12(b)(1) "only ifthe material

jurisdictional facts are not in dispute and the moving party is entitled to judgment as a matter of

law." Id. (quotation omitted).

          Defendants argue that this court lacks subject-matter jurisdiction because Squires failed to

exhaust administrative remedies. See [D.E. 14] 23-26. In support, defendants note that the MSPB

                                                     12
held that it lacked jurisdiction over the merits of Squire's claims. See id.

        The court rejects this argument. First, the "key to district court review [is] the employee's

claim that an agency action appealable to the MSPB violates an antidiscrimination statute" listed in

the CSRA. &!rry, 137 S. Ct. at 1984 (emphasis, alteration, and quotation omitted). Defendants'

argument ignores the Supreme Court's holding in~ that a district court can review mixed-case

appeals under the CSRA even if the MSPB determines that it lacked jurisdiction over an appeal.

See id. at 1985-88. Moreover, although a person's failure to cooperate with the MSPB can

constitute a failure to exhaust administrative remedies, see Austin v. Winter, 286 F. App'x 31, 37

(4th Cir. 2008) (per curiam) (unpublished), Squires did not fail to cooperate with the MSPB or to

complete the MSPB's appeals process. Rather, he merely failed to meet his burden to show that the

MSPB had jurisdiction over his claims. Thus, the court has subject-matter jurisdiction over

Squires's discrimination claims and denies defendants' motion to dismiss for lack of subject-matter

jurisdiction.

                                                   B.
        A motion to dismiss under Rule 12(b)(6) tests the complaint's legal and factual sufficiency.

SeeAshcroftv.Iqbal, 556U.S. 662,677-80(2009);Be11Atl. Corp. v. Twombly,550U.S. 544,554-

63 (2007); Coleman v. Md. Court of Appeals, 626F.3d187, 190 (4th Cir. 2010), aff'd, 566 U.S. 30

(2012); Giarratano v. Johnson, 521F.3d298, 302 (4th Cir. 2008). To withstand a Rule 12(b)(6)

motion, a pleading ''must contain sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face." Iqbal, 556 U.S. at 678 (quotation omitted); see Twombly, 550 U.S. at

570; Giarratano, 521 F.3d at 302. In considering the motion, the court must construe the facts and

reasonable inferences "in the light most favorable to the [nonmoving party]." Massey v. Ojaniit, 759

F.3d 343, 352 (4th Cir. 2014) (quotation omitted); see Clatterbuck v. City of Charlottesville, 708

                                                   13
F.3d S49, SS7 (4th Cir. 2013), abrogated on other grounds by Reedv. Town ofGilbm, 13S S. Ct.

2218 (201S). A court need not accept as true a complaint's legal conclusions, ''unwarranted

inferences, unreasonable conclusions, or arguments." Giarratano, S21 F.3d at 302 (quotation

omitted); see Iqbal, SS6 U.S. at 67&-79. Rather, a plaintiff's allegations must ''nudge[] [his]

claims," Twombly, SSO U.S. at S70, beyond the realm of ''mere possibility'' into ''plausibility."

Iqbal, SS6 U.S. at 67&-79.

       The standard used to evaluate the sufficiency of a pleading is flexible, "and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers." Erickson v. Pardus, SSl U.S. 89, 94 (2007) (per curiam) (quotation omitted).

Erickson, however, does not ''undermine [the] requirement that a pleading contain 'more than labels

and conclusions."' Giarratano, S2 l F.3d at 304 n.S (quoting Twombly, SSO U.S. at SSS); see Iqbal,

SS6 U.S. at 677-83; Coleman, 626 F.3d at 190; Nemet Chevrolet Ltd. v. Consumeraffairs.com. Inc.,

S91 F.3d 2SO, 2SS-S6 (4th Cir. 2009); Francis v. Giacomelli, S88 F.3d 186, 193 (4th Cir. 2009).

Although a court must liberally construe a pro se plaintiff's allegations, it "cannot ignore a clear

failure to allege facts" that set forth a cognizable claim. Johnson v. BAC Home Loans Servicing.

~   867 F. Supp. 2d 766, 776 (E.D.N.C. 2011); see Giarratano, S21 F.3d at 304 n.S.

       When evaluating a motion to dismiss, a court considers the pleadings and any materials

"attached or incorporated into the complaint." E.I. du Pont de Nemours & Co. v. Kolon Indus.. Inc.,

637 F.3d 43S, 448 (4th Cir. 2011); see Fed. R. Civ. P. lO(c); Goines v. Valley Cmty. Servs. Bd., 822

F.3d 1S9, 16S--66 (4th Cir. 2016); Thompson v. Greene, 427 F.3d 263, 268 (4th Cir. 200S). A court

may also consider a document submitted by a moving party if it is "integral to the complaint and

there is no dispute about the document's authenticity" without converting the motion into one for

summary judgment. Goines, 822 F.3d at 166. Additionally, a court may take judicial notice of

                                                 14
public records when evaluating a motion to dismiss for failure to state a claim. See, ~ Fed. R.

Evid. 20l(d); Tellabs. Inc. v. Mak:or Issues & Rights. Ltd., SSl U.S. 308, 322 (2007); Philips v. Pitt

Ctr. Mem'l Hosp., 572 F.3d 176, 180 (4th Cir. 2009).
        The CSRA's statutory framework for judicial review ofMSPB decisions does not change the

normal rules of civil litigation established by the Federal Rules of Civil Procedure. Thus, in ruling

on defendants' motion to dismiss Squires's discrimination claims, the court does not consider

evidence outside the pleadings, including the administrative record that was developed before the

MSPB.

        Squires has not filed any document that contains factual allegations that render his

discrimination claims plausible. One document, docketed as a complaint, is a single page that states

that Squires appeals the MSPB's final decision. See Comp!. [D.E. 7]. A second document, docketed

as a motion for review ofthe MSPB' s final decision with the final decision attached, contains several

arguments detailing how the MSPB erred in dismissing Squires' s claims for lack ofjurisdiction but

lacks any factual allegations supporting Squires' s discrimination claims. See [D.E. 4]. Thus, even

under the liberal rules of construction applicable to pro se litigants, Squires has not plausibly alleged

any discrimination claim. Accordingly, having reviewed Squires's discrimination claims de novo,

the court grants defendants' motion to dismiss any discrimination claims for failure to state a claim.

                                                  IV.

        In sum, the court GRANTS defendants' motion to affirm the MSPB's final decision [D.E.

11 ], AFFIRMS the MSPB's final decision, and DENIES Squires's motion forreview ofthe MSPB's

final decision [D.E. 4]. The court DENIES defendants' motion to dismiss for lack of subject-matter

jurisdiction [D.E. 12], GRANTS defendants' alternative motion to.dismiss for failure to state a claim



                                                   15
upon which relief can be granted [D.E. 12], and DIS:MISSES without prejudice Squires's

discrimination claims. The clerk shall close the case.

       SO ORDERED. This _L day of July 2019.




                                                         United States District Judge




                                                16
